18‐3214‐cv
Deniz Eyuboglu v. Gravity Media, LLC



                                  UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                                  SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1. WHEN CITING A
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).
A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED
BY COUNSEL.


              At a stated term of the United States Court of Appeals for the Second
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in
the City of New York, on the 17th day of March, two thousand twenty.

PRESENT:            REENA RAGGI,
                    DENNY CHIN,
                    RICHARD J. SULLIVAN,
                                         Circuit Judges.
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x

DENIZ EYUBOGLU,
                                         Plaintiff‐Appellant,

                                   ‐v‐                                                     18‐3214‐cv

GRAVITY MEDIA, LLC,
                                         Defendant‐Appellee.

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x

FOR PLAINTIFF‐APPELLANT:                                               Deniz Eyuboglu, pro se, Jersey City, New
                                                                       Jersey.
FOR DEFENDANT‐APPELLEE:                           Andrew S. Hoffman, Hoffman &
                                                  Associates, New York, New York.

              Appeal from the United States District Court for the Southern District of

New York (Swain, J.).

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED,

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.

              Proceeding pro se, plaintiff‐appellant Deniz Eyuboglu appeals from the

district courtʹs judgment, entered September 30, 2018, dismissing her claims against

defendant‐appellee Gravity Media, LLC (ʺGravityʺ). By memorandum opinion and

order entered September 28, 2018, the district court granted Gravityʹs motion for

summary judgment. In her complaint, Eyuboglu, who was then represented by

counsel, alleged violations of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e

et seq. (ʺTitle VIIʺ), and state law in connection with Gravityʹs termination of her

employment. On appeal, Eyuboglu contends principally that the record presents

disputed issues of material fact that preclude the granting of summary judgment. We

assume the partiesʹ familiarity with the underlying facts, the procedural history of the

case, and the issues on appeal.

              Eyuboglu worked for Gravity from 2011 until her dismissal on December

22, 2015. Eyuboglu, who is a Turkish national and Muslim, alleged that Gravity


                                             2

discriminated against her on the basis her religion and national origin, and, that, after

she filed a complaint with the Equal Employment Opportunity Commission (the

ʺEEOCʺ), Gravity retaliated against her by dismissing her.

                  We review a grant of summary judgment de novo, ʺresolv[ing] all

ambiguities and draw[ing] all inferences against the moving party.ʺ Garcia v. Hartford

Police Dep’t, 706 F.3d 120, 126‐27 (2d Cir. 2013). ʺSummary judgment is proper only

when, construing the evidence in the light most favorable to the non‐movant, ʹthere is

no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.ʹʺ Doninger v. Niehoff, 642 F.3d 334, 344 (2d Cir. 2011) (quoting Fed. R.

Civ. P. 56(a)).

                  Employment discrimination and retaliation claims under Title VII are

analyzed under the McDonnell Douglas burden shifting framework. McDonnell Douglas

Corp. v. Green, 411 U.S. 792, 802‐05 (1973). Under this framework, a plaintiff must first

establish a prima facie case of discrimination (or retaliation), with the burden then

shifting to the employer to articulate a legitimate, non‐discriminatory (or non‐

retaliatory) reason for the adverse action. Id. at 802. If the employer satisfies its

burden, the plaintiff must then show that the reasons presented were a ʺpretext for

discriminationʺ (or retaliation). Lenzi v. Systemax, Inc., 944 F.3d 97, 108 (2d Cir. 2019).

To survive summary judgment, ʺ[t]he plaintiff must produce not simply some evidence,

                                               3

but sufficient evidence to support a rational finding that the legitimate, non‐

discriminatory reasons proffered by the defendant were false, and that more likely than

not discrimination (or retaliation) was the real reason for the employment action.ʺ

Weinstock v. Columbia Univ., 224 F.3d 33, 42 (2d Cir. 2000) (internal quotation marks and

alterations omitted).

              While discriminatory remarks may constitute evidence of discrimination,

in some circumstances they may amount to no more than stray remarks that are not

sufficient to support a jury verdict in the plaintiffʹs favor. See Tomassi v. Insignia Fin.

Grp., Inc., 478 F.3d 111, 115 (2d Cir. 2007); see also Lenzi, 944 F.3d at 112 (in determining

whether ʺstray remarksʺ constitute evidence of discrimination, courts consider four

factors: who made the remark, when the remark was made in relation to the

employment decision at issue, the content of the remark, and the context of the remark).

              Finally, to establish a prima facie case for retaliation, a plaintiff must show,

inter alia, ʺthat the defendant knew of the protected activity.ʺ Littlejohn v. City of New

York, 795 F.3d 297, 316 (2d Cir. 2015). In evaluating whether this burden is met in the

context of summary judgment, ʺthe courtʹs role . . . is to determine only whether

proffered admissible evidence would be sufficient to permit a rational finder of fact to

infer a retaliatory motive.ʺ Jute v. Hamilton Sundstrand Corp., 420 F.3d 166, 173 (2d Cir.

2005).

                                              4

              Here, even assuming that Eyuboglu presented evidence sufficient to

establish a prima facie case of discrimination and/or retaliation, we conclude that no

reasonable jury could find that she was dismissed for a discriminatory or retaliatory

reason. As Eyuboglu conceded, she informed Gravity that she was looking for another

position, and Gravity presented evidence that this was the motivation for her dismissal.

Further, only one of the allegedly discriminatory comments identified by Eyuboglu

referenced her nationality or religion ‐‐ the comment by a co‐worker that she was a

ʺTurkish dominantʺ ‐‐ and only one comment ‐‐ that Eyubogluʹs eyes ʺlooked weirdʺ ‐‐

was made by a decision‐maker. J. Appʹx at 32‐33. Indeed, Eyuboglu testified that she

did not believe the person who fired her was biased against Muslims or Turkish

persons.

                The comments are therefore properly considered ʺstray remarksʺ

insufficient to support a claim of discrimination. See Lenzi, 944 F.3d at 112. Finally,

Eyuboglu failed to present evidence from which a reasonable jury could find that

Gravity was aware of the EEOC charge when it dismissed her. See Littlejohn, 795 F.3d

at 316; see also Jute, 420 F.3d at 172‐73 (filing of an EEOC charge constitutes protected

activity).   Accordingly, we conclude that the district court did not err when it granted

Gravityʹs motion for summary judgment.

                                       *      *     *

                                             5

             We have considered Eyubogluʹs remaining arguments and conclude they

are without merit. For the foregoing reasons, we AFFIRM the judgment of the district

court. Further, Gravityʹs motion to strike portions of the brief and appendix is

DENIED as moot.



                                         FOR THE COURT:
                                         Catherine O’Hagan Wolfe, Clerk of Court




                                            6